DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 12, 14, 21, 23 and  28 are objected to because of the following informalities: 
Claim 5 in line 3, omit “control” from “medium access control control element”.
Claim 12 in line 2, omit “control” from “medium access control control element”.
Claim 14 in line 3, omit “control” from “medium access control control element”.
Claim 21 in line 2, omit “control” from “medium access control control element”.
Claim 23 in line 3, omit “control” from “medium access control control element”.
Claim 28 in line 4, omit “control” from “medium access control control element”.
        Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9 and  19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2015/0036604), Park hereinafter, in view of  Wei et al. (2018/0026684 as submitted in IDS, same assignee but published more than a year earlier than the EFD of the instant application ).

Re. Claims 1 and 19,  Park teaches a method for wireless communication at a user equipment (UE) (Fig.13-18 & ¶0010 - method for transmitting an uplink signal in a wireless communication system comprising: receiving information on a slot number of a radio frame of a second cell and identifier (ID) information including an ID or virtual ID of the second cell from a first cell; generating a sequence for an uplink signal based on the information on the slot number and the ID information; and transmitting the generated sequence to the second cell. ¶0016 -  the generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.) and an apparatus (Fig.19, 20) for wireless communication at a user equipment (UE), comprising: a processor (Fig.19,21); and memory (Fig. 19, 22) coupled to the processor, the processor and memory configured to: receive a signal indicating that code division multiplexing group hopping is enabled for the first transmission/reception point and the second transmission/reception point(Fig.13-18 & ¶0008 - transmitting or receiving uplink/downlink signal ….. Fig.13-18 & ¶0010 - receiving information on a slot number of a radio frame of a second cell ….; and transmitting the generated sequence to the second cell. ¶0016 -  generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence. ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell…. obtaining a downlink demodulation reference signal (DMRS) sequence based on the information on the slot number….demodulating a downlink signal received from the second cell based on the downlink DMRS sequence.Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2. Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11, which identifies whether the group hopping is enabled or disabled  as shown below. 
 as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale

); receive, during a first instance of the code division multiplexing group hopping, a first reference signal from the first transmission/reception point according to the first code division multiplexing group and a second reference signal from the second transmission/reception point according to the second code division multiplexing group; and receive, during a second instance of the code division multiplexing group hopping, the first reference signal from the first transmission/reception point according to the second code division multiplexing group and the second reference signal from the second transmission/reception point according to the first code division multiplexing group (Fig.13-18 & ¶0010 - receiving information on a slot number of a radio frame of a second cell and identifier (ID) information including an ID or virtual ID of the second cell from a first cell; generating a sequence for an uplink signal based on the information on the slot number and the ID information; and transmitting the generated sequence to the second cell. ¶0016 -  the generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11. That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i) ) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, from a plurality of transmission/reception points as shown in Fig.13-18 . Fig.17 & ¶0217 - eNB may share the set information of the cell ID combination of TP/RP and the slot number offset information with the UE, and may inform the UE of one combination from among a plurality of sets configured through additional signaling.  … eNB may provide the UE with specific information indicating that slot number information of the radio frame of the cell ID, and TP or RP is provided as DL or UL transmission for CoMP…. radio frame slot number information between different TP/RP parts may be provided as DL/UL RS sequence generation information to the UE.  That is, park’s invention of generating a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, alleviates the challenge of multi-point transmission/reception (CoMP)  (uplink/downlink) between legacy (LTE) cells and  LTE-Advanced cells, in turns, improves cell throughput in high-density node deployments as shown in Fig.4-5 & Fig.13-18).

    PNG
    media_image3.png
    659
    652
    media_image3.png
    Greyscale

Yet, Park does not expressly teach determine a first code division multiplexing group associated with a first transmission/reception point and a second code division multiplexing group associated with a second transmission/reception point.
However, in the analogous art, Wei explicitly discloses determine a first code division multiplexing group associated with a first transmission/reception point and a second code division multiplexing group associated with a second transmission/reception point. (Fig.1/Fig.16 & ¶0008 - determining, based on the DL control signaling, ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission, the ports and the layers being multiplexed in the orthogonal DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups (See Fig.5-8 & ¶0059-¶0066, a plurality o CDM groups having a distinct scrambling sequence IDs for different DMRS ports in MU-MIMO communication system as shown Fig.1) , and receiving the DMRS symbols based on the determination. Fig.1 & ¶0034-¶0038 – discussed throughout – an UE in a heterogeneous network is served by plurality nodes / base stations /eNBs, such as macro, pico , femto, relay eNBs. Fig.16 & ¶0096 - At 1604, the UE may determine, based on the DL control signaling, ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission, the ports and the layers being multiplexed in the orthogonal DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Park’s invention of a system and a method of efficient transmission/reception of uplink/downlink signal to include  Wei ’s invention of demodulation reference signal (DMRS) enhancement for higher order multi-user multiple-input multiple-output (MU-MIMO) communications, because it provides improved performance of higher throughput and greater reliability by using higher order MIMO in a wireless communication system. (¶0002/¶0005, Wei)

Re. Claims 2 and  20, Park and Wei teach claims 1 and 19 respectively. 
Park further teaches decode the signal indicating that code division multiplexing group hopping is enabled to identify the first code division multiplexing group and the second code division multiplexing group.(Fig.4-5/Fig.13-18 &  ¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2).Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11, which identifies whether the group hopping is enabled or disabled  as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale

That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points,  as shown in Fig.13-18).

Re. Claims 3 and  21, Park and Wei teach claims 2 and 20 respectively. 
Park further teaches wherein the signal comprises at least one of a radio resource control signal ( Fig.4-5/Fig.13-18 & ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell . Fig.4-5/Fig.13-18 & ¶0202 - eNB may semi-statically inform the UE of a plurality of pairs, each of which includes a plurality of cell IDs, and/or a scrambling ID, and a plurality of ns (slot number as used for group-hopping pattern) values, through RRC.), a medium access control element, or a combination thereof. 

Re. Claims 4 and  22, Park and Wei teach claims 3 and 21 respectively. 
Park further teaches wherein the signal indicates a hopping pattern for the code division multiplexing group hopping, and the first instance and the second instance are based at least in part on the hopping pattern. (Fig.13-18 & ¶0010 - receiving information on a slot number of a radio frame of a second cell and identifier (ID) information including an ID or virtual ID of the second cell from a first cell; generating a sequence for an uplink signal based on the information on the slot number and the ID information; and transmitting the generated sequence to the second cell. ¶0016 -  the generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11. That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points,  as shown in Fig.13-18).

Re. Claims 5 and  23, Park and Wei teach claims 1 and 19 respectively. 
Park further teaches decoding at least one of a radio resource control signal , a medium access control element, or a combination thereof, to identify the first code division multiplexing group and the second code division multiplexing group; and decoding, for each of the first instance and the second instance, a downlink control information to identify the indication that code division multiplexing hopping is enabled and to identify a hopping pattern for the code division multiplexing group hopping.  (Fig.4-5/Fig.13-18 & ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell . Fig.4-5/Fig.13-18 & ¶0202 - eNB may semi-statically inform the UE of a plurality of pairs, each of which includes a plurality of cell IDs, and/or a scrambling ID, and a plurality of ns values, through RRC.Fig.4-5/Fig.13-18 &  ¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2).Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. ¶0016 - generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11,  which identifies whether the group hopping is enabled or disabled as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale

That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points,  as shown in Fig.13-18).
Re. Claims 7 and  24, Park and Wei teach claims 1 and 19 respectively. 
Park further teaches decoding, for each of the first instance and the second instance, a downlink control information to identify the indication that code division multiplexing hopping is enabled. (Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. ¶0016 - generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11, which identifies whether the group hopping is enabled or disabled as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale

That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points,  as shown in Fig.13-18).

Re. Claims 9 and  25, Park and Wei teach claims 1 and 19 respectively. 
Park further teaches identifying a third code division multiplexing group associated with a third transmission/reception point; and receiving, during a third instance of the code division multiplexing group hopping, a third reference signal from the third transmission/reception point according to the third code division multiplexing group. (Fig.4-5/Fig.13-18 & ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell . Fig.4-5/Fig.13-18 & ¶0202 - eNB may semi-statically inform the UE of a plurality of pairs, each of which includes a plurality of cell IDs, and/or a scrambling ID, and a plurality of ns values, through RRC.Fig.4-5/Fig.13-18 &  ¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2).Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. ¶0016 - generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the equation 11 .That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points,  as shown in Fig.13-18).

Claims 10-14, 16, 18 and  26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of  Kim et al. (2014/0254530).

Re. Claims 10 and 26,  Park teaches a method for wireless communication at a first transmission/reception  point (Fig.13-18 & ¶0010 - method for transmitting an uplink signal in a wireless communication system comprising: receiving information on a slot number of a radio frame of a second cell and identifier (ID) information including an ID or virtual ID of the second cell from a first cell; generating a sequence for an uplink signal based on the information on the slot number and the ID information; and transmitting the generated sequence to the second cell. ¶0016 -  generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.) and an apparatus (Fig.19, 10) for wireless communication at a first transmission reception point (Fig.14-18, TP1/RP1), comprising :a processor (Fig.19, 11) and memory (Fig.19, 12) coupled with the processor, the processor and memory configured to: transmit a signal to the UE indicating that code division multiplexing group hopping is enabled for the first transmission/reception point and the second transmission/reception point (Fig.13-18 & ¶0008 - transmitting or receiving uplink/downlink signal ….. Fig.13-18 & ¶0010 - receiving information on a slot number of a radio frame of a second cell ….; and transmitting the generated sequence to the second cell. ¶0016 -  generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence. ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell…. obtaining a downlink demodulation reference signal (DMRS) sequence based on the information on the slot number….demodulating a downlink signal received from the second cell based on the downlink DMRS sequence.Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2. Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11, , which identifies whether the group hopping is enabled or disabled as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale
); 
transmit, during a first instance of the code division multiplexing group hopping, a first reference signal to the UE according to a first code division  multiplexing group; and transmit, during a second instance of the code division multiplexing group hopping, the first reference signal to the UE according to a second code multiplexing group (Fig.13-18 & ¶0010 - receiving information on a slot number of a radio frame of a second cell and identifier (ID) information including an ID or virtual ID of the second cell from a first cell; generating a sequence for an uplink signal based on the information on the slot number and the ID information; and transmitting the generated sequence to the second cell. ¶0016 -  the generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11. That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i) ) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, from a plurality of transmission/reception points as shown in Fig.13-18. Fig.17 & ¶0217 - eNB may share the set information of the cell ID combination of TP/RP and the slot number offset information with the UE, and may inform the UE of one combination from among a plurality of sets configured through additional signaling.  … eNB may provide the UE with specific information indicating that slot number information of the radio frame of the cell ID, and TP or RP is provided as DL or UL transmission for CoMP…. radio frame slot number information between different TP/RP parts may be provided as DL/UL RS sequence generation information to the UE.  That is, park’s invention of generating a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, alleviates the challenge of multi-point transmission/reception (CoMP)  (uplink/downlink) between legacy (LTE) cells and  LTE-Advanced cells, in turns, improves cell throughput in high-density node deployments as shown in Fig.4-5 & Fig.13-18);.

    PNG
    media_image4.png
    387
    383
    media_image4.png
    Greyscale

 Yet, Park does not expressly teach coordinate with a second transmission/reception point to configure code division multiplexing group hopping for a user equipment (UE); 
However, in the analogous art, Kim explicitly discloses coordinate with a second transmission/reception point to configure code division multiplexing group hopping for a user equipment (UE); (¶0030 - FIG. 13 illustrates physical downlink shared channel (PDSCH) coordinated multi-point transmission/reception (CoMP) and PUCCH transmission corresponding to PDSCH CoMP. Fig.13 & ¶0126 – PDSCH1 transmission from TPI to a UE uses DM RS1 and PDSCH2 transmission from TP2 to the UE uses DM RS2.  Similarly, in a UE-to-RP1 link, PUCCH1 transmission uses PUCCH RS1 and, in a UE-to-RP2 link, PUCCH2 transmission uses PUCCH RS2….CoMP operation (CS- coordinated scheduling )/CB-coordinated beamforming). Fig.4-5 & ¶0063 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.13-19 & ¶0101 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 7). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Park’s invention of a system and a method of efficient transmission/reception of uplink/downlink signal to include  Kim ’s invention of transmitting/ receiving uplink signal, because it enables in integrating multi-node cooperative communication scheme, in turns, provides  a high signal to interference-plus-noise ratio (SINR) to expand service coverage, thereby reduces any additional  CAPEX and OPEX cost for any service provides. (¶0005-¶0006, Kim)

Re. Claims 11 and  27, Park and Kim teach claims 10 and 26 respectively. 
Park further teaches encoding the signal indicating that code division multiplexing group hopping 3is enabled to identify the first code division multiplexing group and the second code division 4multiplexing group.(Fig.4-5/Fig.13-19 & ¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.4-5/ Fig.13-19 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11, which identifies whether the group hopping is enabled or disabled  as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale

That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points (aforementioned disclosed information are encoded by the processor 11 of the respective transmitting points when data streams (i.e., information bits) are transmitted through channel coding, scrambling and modulation, transformed into code words, see ¶0232) ,  as shown in Fig.13-19).
Re. Claim 12, Park and Kim teach claim 11. 
Park further teaches wherein the signal comprises at least one of a radio resource control signal (Fig.4-5/Fig.13-18 & ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell . Fig.4-5/Fig.13-18 & ¶0202 - eNB may semi-statically inform the UE of a plurality of pairs, each of which includes a plurality of cell IDs, and/or a scrambling ID, and a plurality of ns (slot number as used for group-hopping pattern) values, through RRC), a medium access control element, or a combination thereof. 
Re. Claim 13, Park and Kim teach claim 12. 
Park further teaches wherein the signal indicates a hopping pattern for the code division multiplexing group hopping, and the first instance and the second instance are based at least in part on the hopping pattern. (Fig.13-19 & ¶0010 - receiving information on a slot number of a radio frame of a second cell and identifier (ID) information including an ID or virtual ID of the second cell from a first cell; generating a sequence for an uplink signal based on the information on the slot number and the ID information; and transmitting the generated sequence to the second cell. ¶0016 -  the generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-19 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11. That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points (aforementioned disclosed information are encoded by the processor 11 of the respective transmitting points when data streams (i.e., information bits) are transmitted through channel coding, scrambling and modulation, transformed into code words, see ¶0232) ,  as shown in Fig.13-19).
Re. Claims 14 and  28, Park and Kim teach claims 10 and 26 respectively. 
Park further teaches encoding at least one of a radio resource control signal, a medium access control element, or a combination thereof, to indicate the first code division multiplexing group and the second code division multiplexing group; and encoding, for each of the first instance and the second instance, a downlink control information to indicate that code division multiplexing hopping is enabled and to indicate a hopping pattern for the code division multiplexing group hopping. (Fig.4-5/Fig.13-19 & ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell . Fig.4-5/Fig.13-18 & ¶0202 - eNB may semi-statically inform the UE of a plurality of pairs, each of which includes a plurality of cell IDs, and/or a scrambling ID, and a plurality of ns values, through RRC. Fig.4-5/Fig.13-19 &  ¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2).Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. ¶0016 - generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.Fig.4-5/ Fig.13-19 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-19 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11,  which identifies whether the group hopping is enabled or disabled as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale

That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points(aforementioned disclosed information are encoded by the processor 11 of the respective transmitting points when data streams (i.e., information bits) are transmitted through channel coding, scrambling and modulation, transformed into code words, see ¶0232) ,  as shown in Fig.13-19).

Re. Claims 16 and  29, Park and Kim teach claims 10 and 26 respectively. 
Park further teaches encoding, for each of the first instance and the second instance, a downlink control information to indicate that code division multiplexing hopping is enabled. (Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. ¶0016 - generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-18 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the following equation 11, which identifies whether the group hopping is enabled or disabled as shown below. 

    PNG
    media_image2.png
    140
    481
    media_image2.png
    Greyscale

That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-18; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points (aforementioned disclosed information are encoded by the processor 11 of the respective transmitting points when data streams (i.e., information bits) are transmitted through channel coding, scrambling and modulation, transformed into code words, see ¶0232) ,  as shown in Fig.13-19).
Re. Claims 18 and  30, Park and Kim teach claims 10 and 26 respectively. 
Park further teaches coordinating with a third transmission/reception point to configure the code division multiplexing group hopping for the UE; and transmitting, during a third instance of the code division multiplexing group hopping, the first reference signal to the UE according to a third code division multiplexing group.(Fig.4-5/Fig.13-19 & ¶0024 - receiving a downlink signal in a wireless communication system comprising receiving information on a slot number of a radio frame of a second cell . Fig.4-5/Fig.13-19 & ¶0202 - eNB may semi-statically inform the UE of a plurality of pairs, each of which includes a plurality of cell IDs, and/or a scrambling ID, and a plurality of ns values, through RRC. Fig.4-5/Fig.13-19 & ¶0027 - obtaining downlink DMRS sequence may include obtaining the downlink DMRS sequence using an equation mod(ns+ns 20), wherein ns is a slot number of a radio frame of the first cell, and ns is a difference between a slot number of a radio frame of the first cell and a slot number of a radio frame of the second cell. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2).Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. ¶0016 - generating the sequence includes performing group hopping of the sequence using a sequence group number determined according to a group hopping pattern, the group hopping pattern being based on the information on the slot number, wherein the group hopping pattern is determined by a pseudo random sequence.Fig.4-5/ Fig.13-18 & ¶0075 - A UE may decode control information received on a PDCCH and thus read data received on the PDSCH.  ….Information indicating to which UE or UE group PDSCH data is transmitted and information indicating how the UE or UE group should receive and decode the PDSCH data are transmitted on the PDCCH. Fig.4-5 & ¶0078 - REs denoted by `C` belong to one CDM group (hereinafter, CDM group 1) and REs denoted by `D` belong to another CDM group (hereinafter, a CDM group 2). Fig.1-5/Fig.13-19 & ¶0125 -The group-hopping pattern   fgh (ns)  may be given for PUSCH and PUCCH by the equation 11 .That is, a plurality of group-hopping pattern fgh (ns) can be generated based on the slot number of a radio frame of a cell and pseudo-random sequence c(i) as expressed in equations 2 and 11,  for a plurality for CDM groups (e.g., fig.4-5), a plurality of  demodulation reference signal (DMRS) sequences from a plurality of transmission/reception points (TP1/TR1, TP2/TR2) as shown in Fig.13-19; in other words, an UE  receives a plurality of instances of group hopping (based on slot number of a radio frame of one of the plurality of serving cells & pseudo-random sequence c(i)) for a plurality of CDM groups for a plurality of  demodulation reference signal (DMRS) sequences, the aforementioned disclosed information (e.g., plurality of group-hopping patterns) as indicated by a plurality of downlink control signals (decoded by the intended UE from a plurality of PDSCH) from a plurality of transmission/reception points (aforementioned disclosed information are encoded by the processor 11 of the respective transmitting points when data streams (i.e., information bits) are transmitted through channel coding, scrambling and modulation, transformed into code words, see ¶0232) ,  as shown in Fig.13-19. Also, there exists a coordinated transmission schemes (such as scheduling coordination (CB), coordinated scheduling (CS), coordinated beamforming (CB) for multi-eNB MIMO or coordinated multi-point TX/RX (CoMP) ) among the plurality of transmission/reception points/nodes to improve the reliability of signal transmission for the intended group of UEs as perceived by the inventive concept of Park’s disclosures, see ¶0057). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of  Kim, further in view of Cao et al. (2020/0336181), Cao hereinafter.

Re. Claim 17, Park and Kim teach claim 16. 
Yet, Park and Kim do not expressly teach encoding, for each of the first instance and the second instance, an antenna 3port parameter value of the downlink control information to indicate the first code division 4multiplexing group associated and the second code division multiplexing group.
However, in the analogous art, Cao explicitly discloses encoding, for each of the first instance and the second instance, an antenna 3port parameter value of the downlink control information to indicate the first code division 4multiplexing group associated and the second code division multiplexing group. (Fig. 41 & ¶0424 -  The eNB 1400 may include the multiple antennas 1410, as shown in FIG. 41.  For example, the multiple antennas 1410 may be compatible with multiple frequency bands used by the eNB 1400. Fig. 41 & ¶0428 - … wireless connection to a terminal positioned in a cell of the eNB 1400 ……. BB processor 1426 may perform, for example, coding/decoding, modulation/demodulation and multiplexing/de-multiplexing, and perform various types of signal processes of the layers. Fig. 18-22 & ¶0248 - in a case that a DMRS port and a CDM group in which the DMRS port is included are determined, other DMRS ports included in the CDM group are also determined. …… base station may inform the target UE of usage of all or a part of codewords in a CDM group in which the target UE is included via for example DCI, and thus indirectly informs the target UE of usage of respective DMRS ports in the MU-MIMO transmission.  For example, if in the CDM 4, the base station allocates DMRS port 7 to the target UE via DCI and informs the target UE of a case that all codewords in the CDM group are used by DMRS ports for MU-MIMO transmission, the target UE can infer that other DMRS ports 8, 11, 13 are interference ports in the MU-MIMO transmission. ¶0254 - NR supports CDM2, CDM4 and CDM8 (a plurality of CDM group)  … DMRS configuration set determination module 1921 at the UE side can obtain the CDM group for MU-MIMO transmission of a data channel by decoding high layer signaling from the base station, and thus uniquely determine a DMRS configuration set corresponding to the CDM group). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Park’s invention of a system and a method of efficient transmission/reception of uplink/downlink signal and   Kim ’s invention of transmitting/ receiving uplink signal to include Cao’s invention of a system and a method for optimizing Multi-User Multiple Input Multiple Output (MU-MIMO) transmission, because it enables a target user equipment indirectly acquiring interferences from other user equipment, scheduled simultaneously with the target user equipment to perform MU-MIMO transmission for a downlink data channel, thereby improving throughput and reliability of the system. (¶0002/¶0009, Cao)
   



Allowable Subject Matter
Claims 6, 8 and 15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 6 – decoding, for each of the first instance and the second instance, a demodulation reference signal port toggling flag of the downlink control information to identify the indication that code division multiplexing group hopping is enabled.
Claim 8 – recovering, for each of the first instance and the second instance, an antenna port parameter value from the downlink control information; and accessing, using the antenna port parameter value, an antenna port mapping table to identify the first code division multiplexing group associated with the first transmission/reception point and the second code division multiplexing group associated with the second transmission/reception point.
Claim  15 – encoding, for each of the first instance and the second instance, a demodulation reference signal port toggling flag of the downlink control information to indicate that code division multiplexing group hopping is enabled.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsia et al; 2020/0266943; See ¶0059-¶0066,  ¶0074-¶0078,  claims 2, 3, 9-10, 117  along with Fig.7-10 &  Fig.23-25, a very close incentive concept to instant application but Provisionals do not  support those marked paragraphs.
Ren et al; 2019/0342062; See ¶0021, ¶0030, ¶0032, ¶0037, ¶0044, ¶0049, ¶0050, ¶0054,¶0065-¶0068, ¶0071-¶0073,¶0192, ¶0223, ¶0267, ¶0301-¶0317,¶0322-¶0355, ¶0362-¶0369, ¶0373, ¶0505-¶0513, ¶0541, ¶0553, ¶0556, ¶0570  along with Fig.1-40.
Seo et al; 2018/0192397; See ¶0039, ¶0059-¶0062, ¶0096-¶0112 along with Fig.4-18062.
3GPP TS 36.211 V15.4.0 (2018-12); See §5.5.1.3 (Group Hopping), §5.5.2.1A.1, §5.5.2.1A.2, §5.5.2.1 A3.
3GPP TSG RAN WG1 Meeting NR#3; R1-1715865, Source: LG Electronics, Title: On DMRS design, Nagoya, Japan, 18th - 21st September 2017. See §2.1, §2.2, §2.3, §2.4, §2.5, §3.
3GPP TSG-RAN WG1 Meeting Ad-hoc#3	R1-1716228, Source: MediaTek Inc., Title: On downlink DMRS remaining issues, Nagona, Japan, 18th September – 21th September, 2017. See §2, §3, §4.
3GPP TSG RAN WG1 Meeting 91; R1-1720076, Source:  Intel Corporation, Title: On the remaining details of DM-RS ; Reno, USA, November 27th – December 1st 2017. See §2, §3.
Yet, none of the those references teach limitations of objected claims as highlighted above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467

                                                                                                                                                                                                /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467